Citation Nr: 9903783	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  93-24 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral ankle 
sprains.

3.  Entitlement to an increased (compensable) rating for 
residuals of a navicular stress fracture of the right ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 5, 1991 to May 
17, 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 

The case was previously before the Board in September 1995, 
at which time it was Remanded for further development of 
medical evidence.  Because the veteran failed to report for a 
scheduled VA examination, the case was returned to the Board 
and, in February 1997, the Board again remanded to ensure 
proper notice was afforded.  The veteran again failed to 
report, and the case is once again before the Board for 
appellate consideration of the issue on appeal. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO was incorrect in denying the 
benefits sought on appeal.  The veteran maintains that all 
her claimed foot problems started in service and that her 
service connected foot disability is more severe than is 
recognized by a noncompensable evaluation.  Therefore, a 
favorable determination has been requested. 




DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair an impartial individual that the claims for 
entitlement to service connection for bilateral pes planus 
and for residuals of bilateral ankle sprains are well 
grounded.  It is also the decision of the Board that the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's service connected residuals of a 
navicular stress fracture of the right ankle.


FINDINGS OF FACT

1.  The veteran, without good cause, failed to report for VA 
examinations scheduled in conjunction with her claims.

2.  The claims file does not contain competent medical 
evidence that the veteran has bilateral pes planus or 
residuals of bilateral ankle sprains as a result of service.

3.  The residuals of a navicular stress fracture of the right 
ankle disability is manifested primarily by clinical 
observations of slight pain on palpation and range of motion.


CONCLUSIONS OF LAW

1. The claims of entitlement to service connection for 
bilateral pes planus and residuals of bilateral ankle sprains 
are not well grounded.  38 U.S.C.A. § 5107 (West 1991). 

2.  The criteria for a compensable evaluation for residuals 
of a navicular stress fracture of the right ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5271 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Pes Planus and Bilateral Ankle Sprains

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Veterans 
Appeals (Court's) case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of 38 C.F.R. § 3.303(b) if 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

However, the initial question in this case is whether the 
veteran has presented a well grounded claim for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  See 
Epps v. Gober, 126 F. 3d 1464 (1997).

On her enlistment into the Air Force National Guard in 
October 1990, the veteran was noted as having a normal arch.  
Some 5 months later, the veteran entered active duty in March 
1991.  The veteran reported problems with her feet, to 
include right and left ankle pain, very shortly after 
beginning active duty.  Pes planus was first assessed on 
March 25, 1991.  The veteran had been afforded a medical 
examination for the purposes of a medical board.  The report 
of medical examination included an evaluation of her ankle 
pain.  She reported to the examiner that she had had some 
problems off and on with her feet and ankles prior to 
service.  The examiner diagnosed pes planus, stress fracture 
of the right lower extremity (navicular) and stress reaction 
of the right lower extremity (distal tibia).  The examiner 
also determined that the medical condition existed prior to 
service and was not aggravated by service beyond the normal 
progression of the disease.  

At a VA examination in December 1991, the veteran reported no 
recent leg or ankle complaints.  She told the examiner that 
she probably sustained her stress fractures after marching 
and doing exercises.  She had been given an accommodative 
arch supports which did not provide relief.  She complained 
of pain after about 10 minutes of standing, 3-5 minutes of 
walking and that it bothered her to go up and down stairs.  
On examination, some pain was elicited to palpation of the 
right navicular and on dorsiflexion and plantar flexion of 
the right foot.  Right ankle dorsiflexion was 14 degrees and 
plantar flexion was 43 degrees.  There was 10 degrees of 
dorsiflexion bilaterally.  There was 55 degrees of 1st MPJ 
dorsiflexion bilaterally.  There was approximately 60 degrees 
of total range of motion of inversion and eversion of the 
subtalar joints bilaterally.  There was static pes planus on 
the left and dynamic pes planus on the right.  The right 
lower limb was longer on the right by approximately 1/2 inch.  
The impression was that the static pes planus on the right 
was secondary to the limb length discrepancy.  Ankle views 
were normal.  There was synovitis of the longitudinal 
metatarsal joint secondary to compensatory changes of limb 
length discrepancy aggravated during service during 
maneuvers.  There was a right static stance pes planus on the 
right and a dynamic pes planus on the left.  Associated X-
rays were normal both ankles; pes planus (podiatry views) 
provided an impression of possible pes planus, more prominent 
on the left.

A letter dated in May 1991 from John L. Moore, M.D. stated 
that he had been the veteran's physician from birth until her 
last examination in October 1990.  During that period he 
recounted that she had not had any evidence of bone or joint 
disease.  He also reported her participation in track during 
high school without complications.  The claims file also 
includes several lay statements to the effect that the 
veteran had no leg or foot complaints prior to service.  

After the Board's February 1997 remand, the Board notes that 
in March 1997 the RO expended a number of efforts to locate 
the correct address of the veteran but was unsuccessful.  In 
December 1997, a scheduled VA examinations for joints and 
feet were canceled because the veteran failed to report.  

Moreover, it is well to observe that "[i]t is essential to 
make an initial distinction between bilateral flatfeet as a 
congenital or an acquired condition."  38 C.F.R. § 4.57 
(1998).  The record in this case was considered inadequate to 
enable that distinction and efforts to obtain additional 
medical evidence to advance the veteran's claim were thwarted 
by the veteran's failure to report for examinations.  The VA 
has a duty to assist the veteran in the development of all 
facts pertinent to his/her claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  However, the Board would note that even in 
cases which are well grounded, the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran failed to report to several scheduled VA 
examinations and did not attempt to reschedule her 
examinations, nor did she set forth good cause for her 
failure to report for the examination.  The Board notes that 
the RO has endeavored to contact the veteran through a number 
of possible addresses.  In November 1997, the RO sent 
correspondence to the veteran stressing the importance of 
attending medical examinations to support her claim.  The 
latter correspondence was not returned as undeliverable.  
Under the circumstances an association is lacking between the 
pes planus and service, thus, rendering the claim not well 
grounded.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F. 3d 
1464 (1997).

The record does not demonstrate that the veteran's pes planus 
was incurred in service or, if it preexisted service, was 
aggravated beyond the normal progress of the condition.  The 
Board notes that the letter from Dr. Moore does not 
specifically provide any information as to the presence or 
absence any problems relating to the feet prior to service, 
generally noting the absence of bone or joint disease and 
noting participation in track in high school "without 
complications." Despite the note of a normal arch prior to 
service in October 1990, there were contemporaneous 
statements made to a physician to the effect that the veteran 
had problems with her feet prior to service.

The veteran additionally asserts that she has residuals of 
ankle sprains which were incurred in service.  Based on a 
review of the evidence of record, the Board finds that the 
veteran's claim in this regard is also not well grounded.  
The medical evaluation afforded in April 1991 prior to 
release from active duty failed to diagnose any residuals of 
ankle sprains.  Post-service medical records do not 
demonstrate the presence of any residuals of ankle sprains.  
As no competent medical evidence has been introduced into the 
record as to a present disability in these regards, the 
veteran's claim must be denied as not well-grounded.   

The only other evidence in support of the veteran's claim is 
her own statements to the effect that she suffers from 
residuals of ankle sprains.  The veteran is not competent to 
offer a diagnosis of a present condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, the veteran's 
statements do not make her claim well grounded.  

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, No. 97-7062 
(Fed. Cir. Dec. 16, 1997); Robinette, at 77-78.  The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to complete the application for a 
claim for service connection.

Finally, although the Board considered and denied this appeal 
on a ground different from that of the RO, the appellant has 
not been prejudiced by this decision.  This is because in 
assuming that the claim was well grounded, the RO accorded 
the claimant greater consideration than her claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this claim to the RO for 
consideration of the issue of whether the appellant's claim 
was well grounded would be pointless and, in light of the law 
cited above, would not result in a favorable determination 
favorable.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed. 
Reg. 49,747 (1992).  

Further, the Court has held that "when an RO does not 
specifically address the question of whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete her application 
for service connection for the claimed disabilities.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

Residuals of a Navicular Stress Fracture of the Right Ankle

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4 (1998).  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exascerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or  joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59;  see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in  the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

The veteran's navicular stress fracture of the right ankle is 
evaluated on the basis of limitation of motion of the ankle  
Where limitation of motion is affected in a marked degree, a 
20 percent evaluation is assignable.  Where range of motion 
is affected in a moderate degree, 10 percent evaluation is 
assignable.  

The Board notes that the VA podiatry examination of December 
1991 indicated that the veteran evidenced some pain 
associated with range of motion; however, there was no 
competent medical evidence that the effect on limitation of 
motion was any more than slight.  In addition, although the 
pain attested to by the veteran can be an important factor in 
evaluating a given disability, 38 C.F.R. § 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995), some functional loss supported 
by adequate pathology must be apparent.  38 C.F.R. § 4.40. 
(Emphasis added).  In this case, no functional loss 
attributable to pain beyond that evidenced by a slight 
limitation of motion has been observed in an examination 
setting.  The pain on range of motion has not been associated 
with pes planus, with the residuals of the service connected 
navicular stress fracture of the right ankle, leg length 
discrepancy or to some other pathology.  As discussed above, 
efforts to advance the veteran's claim have been thwarted by 
the failure to report for a medical examination.  Under the 
circumstances, the Board concludes that even if the 
complained of pain is associated with the residuals of 
navicular stress fracture of the right ankle, the 
preponderance of the evidence is against a moderate degree of 
disability and, therefore, a noncompensable evaluation should 
be continued.


ORDER

Entitlement to service connection for bilateral pes planus is 
denied. 

Entitlement to service connection for residuals of bilateral 
ankle sprains is denied. 

Entitlement to increased evaluation for residuals of a 
navicular fracture of the right ankle is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 6 -


